Citation Nr: 0939179	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the left elbow with ulnar 
neuropathy.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this decision the RO denied an 
evaluation in excess of 10 percent for service-connected 
residuals of a fracture of the left elbow with ulnar 
neuropathy.  In a subsequent rating decision in December 
2006, the RO increased the Veteran's evaluation for this 
disability to 30 percent, effective in May 2003.  In 
September 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At the 
hearing the Veteran expressed his desire to pursue his appeal 
with respect to a higher than 30 percent evaluation.  This 
matter was previously before the Board in January 2008 and 
January 2009 at which times the case was remanded for 
additional development.


FINDINGS OF FACT

1.  Left ulnar neuropathy and residuals of left elbow 
fracture are productive of separate and distinct 
symptomatology rather than overlapping or duplicative 
symptomatology.

2.  Left ulnar neuropathy does not approximate complete 
paralysis of the ulnar nerve.

3.  Residuals of left elbow fracture are manifested by 
limitation of flexion and functional loss to include due to 
pain and on repetitive use.  




CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 
disability rating in excess of 30 percent for left ulnar 
neuropathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8516 (2009).

2.  Throughout the appeal period, the criteria for a 
separate, 10 percent, rating for residuals of left elbow 
fracture other than left ulnar neuropathy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the RO furnished VCAA notice to the appellant 
regarding the issue on appeal in an August 2003 letter which 
was prior to the September 2003 rating decision on appeal.  
Consequently, the timing of this notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 letter as well as in February 2008 
and May 2008 letters, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Also in this letter, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  In short, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim being decided in the 
decision below, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified 
in writing in February 2008 and October 2008 of the degree of 
disability and effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the appellant VA examinations 
during the appeal period.  The appellant was also afforded 
the opportunity to request a Board hearing, which he attended 
in September 2007.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim presently being decided and the adjudication of this 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Facts

Service treatment records include a December 1981 record 
showing that the Veteran had been treated for left wrist and 
left elbow complaints following a motorcycle accident.  He 
was given an assessment of rule out fracture left wrist and 
left wrist and elbow soft tissue injury.

In July 1983, the RO granted service connection for 
residuals, fracture, left elbow, and assigned a 
noncompensable evaluation.  The RO increased this evaluation 
to 10 percent in June 1985.

In May 2003, the Veteran filed a claim for an increased 
evaluation for his service-connected residuals of left elbow 
fracture with ulnar neuropathy.

During a VA neurology examination in August 2003, the Veteran 
complained of pain in his left upper extremity.  He reported 
near daily pain in this extremity which limited his ability 
to work as a janitor.  He said he took Celebrex for pain 
relief.  He also reported numbness in his left hand occurring 
several times a week.  On examination motor findings revealed 
5/5 strength, although there was some give-way weakness in 
some of the muscles tested in the left upper extremity.  The 
examiner opined that this pain seemed to be related to pain 
the Veteran had in his neck.  There was no evidence of 
atrophy in the hand muscles.  Sensory examination showed a 
negative Romberg.  Pinprick testing suggested an ulnar 
deficit in the left hand.  Deep tendon reflexes were +1-+2 
throughout, symmetric, and toes were downgoing.  There was 
neck pain that extended down to the shoulder.  The Veteran 
was given an impression of chronic pain in the left upper 
extremity since service injury.  The examiner opined that the 
pain seemed to be a combination of both a cervical 
radiculopathy and a possible C6-C7 distribution as well as an 
ulnar compression neuropathy of the ulnar nerve. He 
recommended further work-up, including an electromyelogram 
(EMG), and noted that the Veteran may have both cervical 
radiculopathy and ulnar neuropathy.

In September 2003, the Veteran underwent an EMG study the 
results of which revealed a moderately severe left-sided 
ulnar neuropathy localized to the ulnar groove, an absent 
right dorsal ulnar sensory neuropathy, and no evidence of 
cervical radiculopathy at that time.

Neurological findings at a VA medical center in January 2004 
revealed that the Veteran had trouble lifting the left arm 
above 90 degrees, but could do so passively.  Power was well 
preserved at 5/5 in all muscles of the upper extremities 
except the small muscles of the hand in the ulnar 
distribution.  In this regard, weak extensor digiti minimi 
was noted on the left with corresponding wasting.  There was 
decreased pinprick sensation in the C5 distribution on the 
left and also along the hypothenar eminence.  The Veteran was 
assessed as having a long term injury affecting both his neck 
and left elbow.  His history was noted as being suggestive of 
neck arthritis and radiculopathy.  Ulnar neuropathy was 
suggested on the left.  The Veteran reported that he had an 
undergone an outside magnetic resonance imaging study (MRI) 
that had revealed arthritis.

A repeat EMG study conducted in January 2004 at a VA 
neurology clinic revealed a moderately severe left-sided 
ulnar neuropathy localized to the ulnar groove.  There was no 
radiculopathy.  A notation indicates that the Veteran did not 
tolerate a scheduled MRI due to claustrophobia.  

The Veteran was seen again in a VA neurology clinic in April 
2004.  An EMG nerve conduction study revealed a moderately 
severe left-sided ulnar neuropathy localized to the ulnar 
groove, an absent right dorsal ulnar sensory neuropathy, and 
no evidence of cervical radiculopathy.  Findings included 
full range of motion of the left arm which was a noted 
improvement from the last time.  The Veteran maintained power 
of 5/5 in his extremities.  There was decreased pinprick 
sensation in the C5 distribution on the left and also along 
the hypothenar eminence.  The Veteran was noted to show 
improvement as far as his symptoms which was attributed to 
the celebrex he was taking.  He was advised to continue 
taking celebrex and was to be referred to physical therapy 
for cervical spine exercises.  He was also advised to return 
to the clinic in three months for assessment.

VA physical therapy records in July 2004 note that the 
Veteran's left elbow pain was always present, but fluctuated 
from a 10/10 to a 5/10.  Pain was noted to extend down into 
the index and middle fingers.  According to this record, the 
Veteran worked full time as a school custodian and was in 
charge of six employees who were able to help him with heavy 
work.  The Veteran reported that he did not let the pain stop 
him from doing any functional activities.  Range of motion 
results of the upper extremity revealed flexion and abduction 
of the left shoulder to 95 degrees.  The Veteran had 5/5 
strength, but pain was noted in either "UT" or left elbow 
with all upper extremity strength testing.  His problem list 
included limited left upper extremity range of motion.

In August 2004, the Veteran was reevaluated after completing 
one month of physical therapy.  The Veteran reported that his 
elbow pain was the same with good days and bad days.  Range 
of motion revealed full flexion in the left shoulder to 160 
degrees and abduction of the left shoulder to 140 degrees.  
Motor strength was 5/5, but pain was noted in either "UT" 
and left elbow with all upper extremity strength tests.  The 
Veteran was prescribed an additional 3 to 4 weeks of physical 
therapy.

The Veteran's VA physical therapy discharge record in 
September 2004 revealed full left shoulder flexion to 160 
degrees and left shoulder abduction to 150 degrees.  
Regarding his ulnar neuropathy, the physical therapist noted 
that since there had been on response to gentle nerve 
mobilizations over the first 7 treatments, treatment for this 
was stopped.  Since that time, pain had remained high in the 
elbow and the Veteran reported that it had worsened that 
week.  

A VA neurological follow up appointment in October 2004 
revealed that the Veteran's pain was readily producible on 
palpation of the left ulnar groove.  The Veteran's reflexes 
were 2, and finger to nose coordination was intact 
bilaterally.  Sensation was intact to pin prick, soft touch, 
position sense and vibration.  The Veteran's gait was normal 
and Romberg was negative.  The Veteran's left ulnar 
neuropathy was noted to continue to be a problem.  Also noted 
was that previous attempts to inject the extremity with 
corticosteroids had not produced good results.  The Veteran 
was prescribed Neurontin to improve his symptoms.   

A January 2005 VA outpatient record from the neurology clinic 
notes that Nuerontin produced no effect on the Veteran's 
symptoms.  He stopped taking it as well as celebrex and was 
no longer taking any medication for this disability.  His 
pain was noted to be severe due to the Veteran shoveling snow 
over the past few weeks.  An EMG study revealed moderately 
severe left-sided ulnar neuropathy localized to the ulnar 
groove, absence right dorsal ulnar sensory neuropathy, and no 
evidence of cervical radiculopathy.  Neurological findings 
were the same as those in October 2004.  The Veteran was 
assessed as having a recent exacerbation of ulnar nerve 
inflammation due to strain and associated entrapment.  His 
work was noted to exacerbate the condition due to shoveling 
snow.  Only minimal weakness was found on exam.  The 
Veteran's presentation was consistent with ulnar nerve 
entrapment at the elbow, but not all of the Veteran's 
symptoms could be explained that way.  The Veteran was 
prescribed rest, naproxyn, an elbow pad and a repeat EMG.  

The Veteran reported in an April 2005 statement (VA Form 21-
4138) that he was constantly going to a VA medical center for 
therapy and doctor appointments.  He said the pain was 
"constantly worsening and aggravating".  He remarked that 
his work involved lifting, moving and snow removal and that 
he was losing a lot of hours at work due to his condition.

An EMG study performed by VA in April 2005 showed mild to 
moderate entrapment of the left ulnar nerve at the elbow that 
had not changed from the previous study.

A VA neurology addendum in May 2005 notes that the Veteran 
had been taking naproxen with good results.  He remarked that 
overall he was doing better but still had localized 
discomfort of the left elbow.  His neck was no longer an 
issue.  He was prescribed another course of naproxen and 
referred to the pain clinic for a steroid injection with the 
hope that this would further relieve his pain.  He was 
discharged from the clinic and advised to return as needed.

VA outpatient records show that the Veteran was seen at a VA 
Anesthesia Pain Management Clinic in June 2005 for management 
of his chronic left, distal upper extremity pain.  The 
Veteran assessed his pain as a 6 on a pain scale to 10 (10 
being the worst).  He described the pain as having a 
"nagging quality" and said the pain exacerbated with 
exertion of the left upper extremity.  He noted that the pain 
was alleviated by rest.  Findings revealed left elbow 
tenderness and radiating pain with palpation of the left in 
the region of the ulnar nerve pathway.  Motor strength was 
5/5 throughout.  EMG studies performed in April 2005 were 
noted as revealing mild to moderate entrapment of the left 
ulnar nerve at the elbow not changed from a previous study.  
The Veteran was assessed as having chronic left ulnar 
neuropathy.

In a statement dated in June 2007, the Veteran asserted that 
the severity of pain increased with his job that required 
lifting and moving of heavy objects.  He added that he had to 
take days off and that his job did not tolerate this.

On file is a "To Whom it May Concern" letter dated in 
September 2007 from the Veteran's employing noting that the 
Veteran had been offered overtime on a daily basis for the 
period from July through September 1, 2007.  The letter 
further notes that after working a couple of days, the 
Veteran reported that his arm was bothering him and he was 
concerned that he would not be able to complete his daily 
work if he worked the additional hours.  

The Veteran testified at a hearing at the Board in September 
2007 that he had left arm pain from his elbow to his hand 
which woke him up at night.  He described the pain as 
occurring daily, but not constant, and said it was 
"moderate" in severity.  He reported that the severity of 
pain sometimes prevented him from moving or twisting his 
wrist.  He said he gets severe pain when lifting or moving 
heavy things at work and he tried not to use his left hand 
because he knew how much pain he would have if he used it.  
Regarding employment, the Veteran said that he pretty much 
limited his job to 40 hours per week, but can work overtime 
if the job is easy and doesn't entail lifting heavy objects.  

The Veteran was seen in a VA neurology clinic in October 2007 
stating that his left arm was virtually "nonfunctional" and 
he had pain from his elbow radiating down the ulnar surface 
to his hand.  He also reported mild neck pain.  On exam the 
left elbow was exquisitely tender to touch.  Motor strength 
revealed 4-/5 weakness of left interosseous muscles.  Left 
wrist extension and flexion was limited by pain radiating 
from the elbow.  Sensory findings showed decreased pinprick 
in C6 distribution bilaterally.  Temperature decreased in 
ulnar distribution.  Finger to nose coordination was intact 
and reflexes were 2/4 throughout.  Gait was "narrow based", 
Romberg was negative.  The Veteran was assessed as clearly 
having ulnar nerve entrapment with a need for surgical 
reevaluation.  He was also referred to occupational therapy.  

A November 2007 VA occupational therapy record notes that the 
Veteran had chronic left elbow pain that affected his 
activities of daily living and work performance.  He was 
noted to have significant resting pain and worsening pain 
with lifting things and mopping floors associated with his 
duties as a janitor and related manager.  The possibility of 
a left ulnar nerve transposition was discussed as a 
possibility with the Veteran if the doctor felt this was a 
viable option to assist in pain relief and reduction in 
paresthesias.  

A private medical record, dated in April 2008, from Sports 
Medicine North contains a diagnosis of left upper extremity 
pain and numbness consistent with cubital tunnel syndrome.  
Findings revealed mild intrinsic atrophy and grossly intact 
sensation to light touch over the radial, median, and ulnar 
nerve distributions and 2+ radial pulses.  The Veteran had a 
subjectively decreased sensation in the dorsal sensory branch 
of the ulnar nerve compared to the contralateral side.  EMG 
conduction studies were noted as demonstrating mild sensory 
ulnar neuropathy of the left elbow.  The physician 
recommended anterior transposition of the Veteran's ulnar 
nerve for the flexor pronator lengthening.  The Veteran 
indicated that he would like to think about it.  He was to 
report back for a follow-up in six months.  

VA outpatient notes in May 2008 from the neurology clinic 
indicate that the Veteran was scheduled for surgery at an 
outside hospital for July 2008.  This record also notes that 
the Veteran was not interested in further conservative 
management and was very angry when it was suggested that the 
surgery may not be helpful for his pain.  The examiner noted 
that the Veteran had an inconsistent exam and one that 
suggested medial epicondylitis as much or more than cubital 
tunnel syndrome.

During a VA examination in July 2008, the Veteran complained 
of pain all the time.  He pointed to the olecranon and to the 
distal triceps as well as down the arm into the hand and in 
the hand the pain was apparently not only on the ulnar border 
but also into the left thumb. He reported that there was some 
weakness on that side that was out of proportion to the fact 
that it was his nondominant hand.  Stiffness was noted at the 
elbow and occasionally the hand.  There was no swelling about 
the elbow or heat or redness.  Locking was reported, but was 
attributed more to pain than a true inability to move the 
joint.  The Veteran reported that he was not enthusiastic 
about the surgery proposed by his private doctor involving 
transfer of his ulnar nerve to in front of the medial 
epicondyle after conducting his own research and thought that 
he would be better off to simply rest the arm.  He reported 
that he still worked for a school department as a custodian 
and was in charge of five or six other custodians.  He said 
he still had to elevate or lift a variety of heavy objects 
from time to time.  On examination, regarding gait, the 
Veteran's left arm entered into the reciprocal swing, but to 
a much lesser degree than his right arm.  He had a 10 degree 
active flexion contracture and could actively flex to 105 
degrees of flexion.  Forearm supination was to 60 degrees 
actively and pronation was 80/80 actively.  The left wrist 
actively dorsiflexed to 50 degrees with plantar or volar 
flexes to 60 degrees.  The wrist had 10 degrees or radial and 
30 degrees of ulnar deviation.  All of the motions noted of 
the wrist particularly caused pain about the condyles at the 
elbows.  

Neurologic findings revealed deep tendon reflexes of 1+ at 
the left biceps and triceps.  Sensory was essentially intact 
to pin, light touch and vibration, but there was some 
diminution of pinprick over the dorsum of the left little and 
ring fingers.  In the left upper extremity, the thenar and 
hypothenar eminences were barely wasted if at all given that 
he was nondominant on that side.  Strength in the interossei 
was diminished to his hand to approximately 3+/5 in the 
abductor digiti minimi.  The flexors of the long fingers lead 
to some increased discomfort on the lateral epicondyle and 
extensors lead to some increase in the medial epicodylar 
discomfort.  A MRI performed in June 2008 was interpreted by 
the VA radiologist as showing some minor fatty changes to the 
ulnar nerve proximately, but the nerve itself was intact and 
now swollen or diminished in value.  There was some lateral 
epicondyle tendinosis.  The Veteran was assessed as having 
residuals left elbow fracture, left ulnar neuropathy, and 
left lateral epicondylitis.  The examiner opined that the 
present painful condition at the left elbow of the Veteran 
could, with repeated or frequent lifting, become more painful 
and fatigue set in much more rapidly than in the right 
noninvolved right elbow.  He similarly added that there was 
some degree of weakness associated both with the ulnar 
neuropathy and more importantly with the lateral humeral 
epicondylitis.  

During a VA examination in May 2009, the Veteran reported 
initially injury his left elbow in service in 1978 when he 
fell from an upper bunk landing on his left elbow.  He said 
his left arm had been in a cast for 8 weeks.  His present 
complaints included left elbow pain, especially when working.  
He described the pain as being in the long and ring finger 
that traveled to his forearm and in and our of the elbow 
area.  He said he had to take time off from work and had to 
refuse extra work due to left elbow pain and neuropathy.  
Reported joint symptoms of the left elbow/forearm included 
deformity, giving way, instability, pain, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
swelling and tenderness.  There was no dislocation, 
subluxation, or locking.  Noted findings of the left elbow 
revealed bony joint enlargement, tenderness, pain at rest, 
and guarding of movement.  Range of motion findings included 
left flexion from 15 to 110 degrees and extension from 110 to 
15 degrees.  Left pronation was from 0 to 80 degrees and 
supination from 0 to 60 degrees.  There was objective 
evidence of pain following repetitive motion and additional 
limitation after three repetitions of range of motion.  After 
repetitive motion, left flexion was from 15 to 105 degrees 
and left extension was from 105 to 15 degrees.  Left 
pronation was from 0 to 80 and left supination was from 0 to 
60 degrees.  There was no joint ankylosis.  Findings with 
respect to the MRI of the left elbow performed in June 2008 
and left elbow x-rays taken in March 2008 were noted.  It was 
noted that the Veteran was presently employed as a school 
custodian on a full time basis where he had worked for more 
than 20 years.  It was also noted that the Veteran had 
increased absenteeism and had lost four weeks of work in the 
past 12 months for left elbow pain.  He was diagnosed as 
having residuals of left elbow fracture and left ulnar 
neuropathy as well as left lateral epicondylitis.  These 
conditions were noted to have significant effects on the 
Veteran's usual occupation.  More specifically, the Veteran 
was noted to have problems with lifting, carrying, reaching, 
lack of stamina, weakness or fatigue.  The effects of the 
Veteran's left elbow disability on activities of daily living 
ranged from mild to severe and included the inability to hold 
the steering wheel with his left hand for more than 10 
seconds.  

III.  Analysis

General Rating Provisions

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for residuals of a fracture of 
the left elbow with ulnar neuropathy.  As a starting point, 
the Board notes that the Veteran is right-hand dominant.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
The Board notes that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, and that the Board must thus 
consider whether the veteran is entitled to any staged 
ratings higher than those presently assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Pertinent Rating Criteria and Discussion

In addition to residuals of left elbow fracture and left 
ulnar neuropathy, the Veteran has recently been diagnosed as 
having left lateral epicondylitis.  See July 2008 VA 
examination report.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As the 
medical evidence of record does not draw a distinction 
regarding the Veteran's residuals of left elbow fracture and 
left lateral epicondylitis, the Board will ascribe all 
impairment of the left upper extremity to the Veteran's 
service-connected disability.

Considering the appropriateness of all potentially applicable 
codes for rating the Veteran's service-connected left elbow 
disability as the Board is required to do, consideration 
under Code 8516 for impairment to the ulnar nerve is clearly 
warranted as the Veteran's service-connected left elbow 
disability specifically includes ulnar neuropathy.  

Under Code 8516, with respect to the minor extremity, a 10 
percent rating is assigned for mild incomplete paralysis of 
the ulnar nerve, a 20 percent rating is assigned for moderate 
incomplete paralysis of the ulnar nerve, and a 30 percent 
rating is assigned for marked incomplete paralysis of the 
ulnar nerve.  A 50 percent rating is assigned for complete 
paralysis of the ulnar nerve with "griffen claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsai interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  Moreover, the rating schedule 
provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "moderate" and "severe" are not defined in the 
VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

In the instant case, the Veteran's left ulnar neuropathy is 
productive of subjective complaints of pain and numbness as 
well as objective findings of some diminution of pinprick 
over the dorsum of the left little and ring fingers, mild 
intrinsic atrophy of the thenar and hypothenar eminences, 
entrapment of the left ulnar nerve variously described as 
mild to moderately severe by EMG studies performed in 
September 2003, January 2004, April 2005 , and June 2008, and 
diminished hand and wrist strength. 

Considering the findings above, the Board finds that the 
Veteran is appropriately rated at 30 percent under Code 8516 
for severe incomplete paralysis of the left ulnar nerve.  
Simply put, the evidence does not reflect complete paralysis 
of the ulnar nerve and no such condition has been diagnosed 
in the medical evidence.  Moreover, none of the following 
symptoms have been noted in the record:  The "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers; very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences, only mild atrophy has been 
found; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse); inability to 
adduct the thumb.  Although outpatient records and 
examination reports include the Veteran's reports of pain 
extending from his left elbow to his fingers, these records 
are devoid of complaints or findings regarding limited finger 
movements to include loss of finger extension or inability to 
spread the fingers.  Accordingly, a disability rating in 
excess of 30 percent under Code 8516 for left ulnar 
neuropathy is not warranted.  

In addition to the ulnar neuropathy symptoms noted above, the 
Veteran's service-connected residuals of left elbow fracture 
with ulnar neuropathy is also productive of painful and 
limited motion of the left elbow joint.  In this respect, the 
criteria under Code 8516 speak to functional loss of the 
wrist and hand related to nerve damage and do not contemplate 
right arm limitation of elbow function.  Thus, the Board 
finds that the Veteran's loss of nerve sensation of the upper 
left extremity and limitation of motion of the left upper 
extremity are shown in the medical evidence to be productive 
of distinct symptomatology and are not contemplated under one 
diagnostic code.  Thus, separate ratings for each of these 
conditions are warranted and do not violate the rule against 
pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App. 259 (1994).

Under Code 5206 for limitation of flexion of the minor 
forearm (elbow), a 0 percent is assigned when flexion is 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 or 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5206.

Additionally, a 10 percent evaluation is warranted when 
extension of the forearm of the minor upper extremity is 
limited by 45 or 60 degrees, and a 20 percent evaluation 
requires that extension be limited by 75 degrees. (Higher 
evaluations are available for greater limitation of motion.) 
38 C.F.R. § 4.71a, Code 5207.

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Code 5208.

Limitation of supination of the arm to 30 degrees or less is 
rated 10 percent; and limitation of pronation of the arm is 
rated 20 percent when motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation. 38 
C.F.R. § 4.71a, Code 5213.

For purposes of this decision, the normal motion of an elbow 
is from 0 degrees to 145 degrees of flexion, 0 to 80 degrees 
of forearm pronation, and 0 to 85 degrees of forearm 
supination. 38 C.F.R. § 4.71, Plate I.

The VA outpatient records and examination reports are replete 
with complaints of left elbow pain that is made worse by 
strenuous physical activity such as lifting or moving heavy 
things.  In this regard, the Veteran testified in September 
2007 that he gets severe pain when lifting or moving heavy 
things at work and he tries not to use his left hand because 
he knows how much pain he will be in if he does use it.  
Specific range of motion findings of the upper left extremity 
include active flexion to 105 degrees in July 2008 with 
supination to 60 degrees and pronation to 80 degrees.  During 
the May 2009 VA examination, the Veteran demonstrated left 
arm flexion from 15 to 110 degrees and extension from 110 to 
15 degrees.  After repetitive motion, flexion was to 105 
degrees.  Left arm supination was from 0 to 60 degrees and 
pronation was from 0 to 80 degrees.   

As shown above, the Veteran's demonstrated active flexion to 
105 degrees at the July 2008 VA examination and 110 degrees 
at the May 2009 VA examination falls somewhere between a 0 
and 10 percent rating under Code 5206 for limitation of 
flexion based on a strict adherence to the rating criteria.  

However, in view of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. at 204-07, and evidence showing motion 
limited by pain and repetitive use as well as clinical 
findings of left elbow tenderness, these findings equate to 
the degree of disability contemplated by the criteria for a 
10 percent evaluation.  See 38 C.F.R. § 4.7.  Accordingly, 
the Board finds that a separate 10 percent rating is 
warranted for the Veteran's service-connected left elbow 
disability under Code 5206 for limitation of flexion with 
functional loss.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7; 
Deluca, supra.

A higher than 10 percent rating is simply not warranted under 
Code 5206 when considering the Veteran's actual ranges of 
motion noted above, even after considering his functional 
loss.  Moreover, the Veteran does not meet the minimum, 30 
percent, criteria under Diagnostic Code 5205 for elbow 
ankylosis in light of the May 2009 VA examination findings 
that the Veteran does not have joint ankylosis.  The Veteran 
also has not demonstrated the combination of forearm flexion 
limited to 100 degrees and extension limited to 45 degrees 
and thus does not meet the criteria for a 20 percent rating 
under Diagnostic Code 5208.  In addition, there are no 
findings to meet the criteria under Diagnostic Code 5209 for 
a 20 percent rating for a flail joint fracture, with marked 
cubitus varus or cubitus valgus deformity or with an ununited 
fracture of the head of the radius.  Furthermore, a higher 
rating under Code 5207 for limitation of extension is not 
warranted even after considering functional loss in light of 
the Veteran's demonstrated extension to 15 degrees.  In this 
regard, this finding does not even meet the criteria for a 
compensable, 0 percent, rating under Code 5207.  See 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7; Deluca, supra.  Moreover, 
separate ratings are not for application under Diagnostic 
Codes 5205 through 5208 since all of these diagnostic codes 
consider the functional effects of limitation of motion of 
the elbow joint.  Therefore, to assign a separate rating 
would represent "pyramiding," which is expressly prohibited 
by VA law and regulations.  38 C.F.R. § 4.14 (2008). See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, the Board finds that the evidence does not 
support an evaluation in excess of 30 percent for the 
Veteran's service-connected left ulnar neuropathy under Code 
8516 at any point during the instant appeal; thus no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  As the 
preponderance of evidence is against a higher than 30 percent 
rating in this regard, the benefit-of-the doubt rule is not 
for application.  The Board further finds the evidence favors 
the assignment of a separate 10 percent rating, and no 
higher, for the Veteran's residuals of a left elbow fracture 
other than ulnar neuropathy under Code 5206 for the duration 
of this appeal.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence shows that the Veteran has been working as a 
custodian for a school system for over 20 years.  It is clear 
from the evidence that the Veteran's service-connected left 
arm disability hampers his ability to perform his duties.  In 
this regard, the Veteran has asserted that strenuous use of 
the left arm such as lifting and moving heavy objects causes 
significant pain.  It is also clear from the evidence that 
the Veteran has lost time from work due to his left arm 
disability and is prevented from performing certain types of 
overtime work.  Notably, the VA examiner in May 2009 relayed 
the Veteran's report of losing 4 weeks of work in the past 
year.  Despite these restrictions, the Board does not find 
that the Veteran's disability picture is so unusual or 
exceptional that referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).  In this regard, a 
July 2004 VA outpatient records notes that the Veteran worked 
full time as a school custodian and was in charge of six 
employees who were able to help him with heavy work.  This 
record also contains the Veteran's report that he did not let 
the pain stop him from doing any functional activities.  In 
regard to overtime, the Veteran testified in September 2007 
that he pretty much limited his job to 40 hours per week, but 
worked overtime if the job was easy and did not entail 
lifting heavy objects.  It is important to keep in mind that 
the schedular percentage ratings represent as far as can be 
practicably determined the average impairment in earning 
capacity resulting from such diseases as injuries and their 
residual conditions in civil occupations, see 38 C.F.R. 
§ 4.1.  Thus, by comparing the Veteran's current disability 
level and symptomatology to the Rating Schedule, the Board 
finds that the degree of disability is contemplated by the 
Rating Schedule and the assigned schedule rating is, 
therefore, adequate and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for left ulnar neuropathy is denied.

A separate additional rating of 10 percent, but no more, for 
residuals of a left elbow fracture other than ulnar 
neuropathy is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


